DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-17, 20-21, 23, 31, 34-35, 39-43, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2011/0275058).
Zhou discloses a microfluidic device for integrated target amplification and detection, comprising: 
a microchip (fig. 9-16) comprising: 

at least one amplification chamber (31), wherein the amplification chamber is configured as a detachable amplification tube (this limitation does not further structurally limit the instant claims. Fig. 12; para 114 states the amplification chamber has attachment system 45, 46); 
at least one connecting structure (45,46) configured to connect the microchip to the at least one amplification chamber (31); 
at least one reagent reservoir (40); 
at least one mixing reservoir (pump chamber located between 40 and 41, or 54); and 
at least one detection chamber (41), wherein the at least one sample reservoir (33) is connected to the at least one amplification chamber (31), which is connected to the at least one mixing reservoir (pump chamber located between 40 and 41 the sample reservoir 33 is upstream of all the structures; all of the components are in fluidic communication, and therefore connected to each other via channels);  
wherein the at least one reagent reservoir (40) is connected to the at least one mixing reservoir (pump chamber is in fluid communication), and wherein the at least one mixing reservoir is connected to the at least one detection chamber (all of the components are in fluidic communication, and therefore connected to each other via channels); and
wherein the device further comprises a supporting platform (fig. 2, ref. 15 pneumatic manifold is placed under the microchip as a supporting platform) which comprises a metal plate (para 92 states the heaters 29, 48, and 48a are used to heat wherein the detachable amplification tube (31) is enclosed or embedded in the at least one groove (fig. 7 shows the groove having openings where the amplification tube 31 is enclosed).  
Regarding claim 4, wherein the at least one amplification chamber (31) is assembled on the microchip through the at least one connecting structure (45, 46), wherein the at least 2one connecting structure comprises one or more joints (46 and 45 is a joint), wherein each joint is selected from a screwed nipple, a sleeve joint (45, 46), and a casting joint (45, 46).  
Regarding claim 5, wherein the at least one detection chamber is detachable (41) from the microchip (the instant claim does not further structurally limit the parent claim.  Applicant is urged to claim a structure that would allow the detection chamber to be detachable).  
Regarding claim 6, wherein the at least one sample reservoir comprises a reservoir (33) on the microchip for receiving a sample (fig 16, para 82), and a detachable lid on the sample reservoir.  
Regarding claim 8, wherein the at least one sample reservoir (33) is connected to the at least one amplification chamber (31) via a first channel (fig. 9, any channel between the two structures meets this limitation) in the microchip, 
a first joint (joint at amplification chamber), or a first elastic tube, or any combination thereof, wherein the first channel comprises a valve (para 22) that controls the opening or closing of the channel, wherein the first joint is a screwed nipple, a sleeve joint (45,46), or a casting joint.  
Regarding claim 9, wherein the at least one sample reservoir (33) is connected to the first channel (channel between the structure 33 and chamber 31) in the microchip, the first channel is connected to the first joint (45, 46), the first joint is connected to the first elastic tube (the pump channel), and the first elastic tube is connected to the at least one amplification chamber (31).  
Regarding claim 10, wherein the at least one amplification chamber (31) is connected to the at least one mixing reservoir (mixing channel connected to the pump is provided on both sides of the amplification chamber) via a second channel (39) in the microchip, a second joint, or a second elastic tube, or any combination thereof, wherein the second channel comprises a valve that controls the opening or closing of the channel, wherein the second joint is a screwed nipple, a sleeve joint, or a casting joint (device 40 is provided with these structures).  
Regarding claim 11, wherein the at least one amplification chamber is connected to the second elastic tube (40), the second elastic tube is connected to the second joint (42), the second joint is connected to the second channel in the microchip, and the second channel is connected to the at least one mixing reservoir (39 which includes the pump).  
Regarding claim 12, wherein the at least one detection chamber (41) is connected to an inlet channel opening (opening in 42) via a first inlet channel (40) in the microchip.  

Regarding claim 14, wherein the second inlet channel in the microchip is connected to the at least one mixing reservoir via a third channel (the reagent reservoirs 37 all have channels which lead from the reservoirs) in the microchip, wherein the third channel comprises a valve (para 22) that controls the opening or closing of the channel, and wherein the valve is an elastomeric valve, a phase change valve, or a torque valve.  
Regarding claim 15, wherein the at least one detection chamber is connected to an outlet channel opening via an outlet channel in the microchip.  
Regarding claim 16, wherein the at least one reagent reservoir (reagent reservoirs 37, 4 shown, each have a channel in the microchip) is connected to the at least one mixing reservoir (mixing reservoir pump) via a fourth channel in the microchip, wherein the 4fourth channel comprises a valve (each reservoir has a valve, para 22) that controls the opening or closing of the channel, and wherein the valve is an elastomeric valve, a phase change valve, or a torque valve.  
Regarding claim 17, wherein the at least one reagent reservoir comprises a reservoir on the microchip for receiving at least one reagent (37), and a detachable lid on the reagent reservoir (this limitation does not further structurally limit the claim).  
Regarding claim 20, wherein the number of the at least one sample reservoir and the number of the at least one amplification chamber are the same (fig. 9,16).  

Regarding claim 23, wherein the array is a microarray, such as a nucleic acid microarray, a protein microarray, a tissue microarray, an antibody microarray, or a combination thereof (polynucleotide sequences bound to the support for the array, para 179).
Regarding claim 31, further comprising a control subsystem comprising a fluid control subsystem (para 20), an optical subsystem (para 143), and/or a thermal control subsystem (para 23).  
Regarding claim 34, wherein the fluid control subsystem comprises at least one fluid container, at least one pump (para 148-149), and/or at least one valve, and channel(s) that connects or connect the at least one fluid container, at least one pump, and/or at least one valve, and wherein the valve is an elastomeric valve, a phase change valve, or a torque valve.  
Regarding claim 35, wherein the at least one fluid container comprises a solution container, a gas container, and/or a waste container (para 148-149). 
Regarding claim 39, wherein the fluid control system comprises a pump connected to both the outlet channel opening and the mixing reservoir opening, via a bi-directional valve (para 148-149).  
Regarding claim 40, wherein the thermal control subsystem comprises a heating and/or cooling element for the at least one amplification chamber (para 47).  

Regarding claim 42, wherein the optical subsystem comprises a camera for capturing an image indicating a reaction in the detection chamber (para 263).  
Regarding claim 43, wherein the volume of the at least one mixing reservoir is greater than the total volume of the at least one sample reservoir and the at least one reagent reservoir (the mixing reservoir is larger than the sample reservoir, fig. 9, 16).  
Regarding claim 52, wherein the supporting platform is detachable from the microchip (this limitation does not further structurally limit the parent claim.  Applicant is urged to claim a structure that allows the supporting platform to be deteacthed from the microchip.  Fig. 1 shows a device 10 have a supporting platform where the microchip sits upon via gravity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 18 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2011/0275058) in view of Bird et al. (US 2013/0266948).
Zhou teaches a biological assay apparatus as seen above. 
Zhou does not teach a lid comprising an air inlet and a hydrophobic air permeable membrane attached to the inside of the lid to cover the air inlet from the inside or a cylindrical amplification tube.
Bird teaches biological assay apparatus that comprises a sample inlet, mixing chamber, amplification chamber and a detection chamber.  The sample inlet is provided with a detachable cap 6118 that is removably coupled to the fill opening 6116.  A sample filter is disposed within the fill opening 6116 or the fill cap 6118 and is hydrophobic membrane.  It would have been obvious to one having an ordinary skill in the art to modify Zhou to provide a hydrophobic membrane at the sample inlet as is routinely provided for allowing a sample to be inputted to an inlet to provide filtering of the sample. 

Zhou does not specifically teach a cylindrical amplification tube.  It is well known in the art that many different shapes of tubes are capable of use in these amplification device.  A cylindrical tube would allow for more liquid volume to be stored therein vs a concial tube of the same length.  Therefore it would have been obvious to one having an ordinary skill in the art to modify Zhou to employ a cylindrical amplification tube for increased sample storage size.  

Response to Arguments
Applicant's arguments filed 11/5/20 have been fully considered but they are not persuasive.  Applicant argues, “Feature 31 in the Zhou reference is a conical chamber extending downward from the Zhou device. Feature 31 cannot reasonably be construed to anticipate the 'amplification tube' of claim 1. It is not shaped as a tube, and it is not 'embedded or enclosed' in a groove in a metal plate comprised in the supporting platform. Indeed, feature 31 is separated from the 10Application Serial No. 15/128,794 Docket No.: 4565-2008400feature (16) in Zhou that the Office Action refers to as the 'supporting platform' of claim 1 by 'attachment' features 45 and 46. No portion of feature 31 is embedded in or enclosed by a groove in a metal plate or supporting platform 16. This is further illustrated by the exploded diagram in Figure 13A from Zhou which shows the features mentioned in the Office Action.”  Zhou discloses a supporting platform as shown in fig. 2, ref. 15 (pneumatic manifold) which allows the microchip to be supported by the supporting platform.  The supporting platform comprises a metal plate (para 92 states the heaters 29, 48, and 48a) used to heat the wherein the detachable amplification tube (31) is enclosed or embedded in the at least one groove (fig. 7 shows the groove having openings where the amplification tube 31 is enclosed).  
Regarding the “amplification tube” Zhou shows an amplification tube 31 where amplification occurs.  The structure 31 is in a conical tube shape.  Claim 52 has been rejected above in view of the tube being a cylindrical shape.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797